Citation Nr: 1815216	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to April 1, 2014 and in excess of 40 percent beginning April 1, 2014 for lumbar myositis, spasm; degenerative spine; and disc disease at L5-S1 (low back disability). 

2.  Entitlement to a rating in excess of 20 percent for left lumbar radiculopathy.

3.  Entitlement to a rating in excess of 10 percent prior to December 16, 2016 and 20 percent from December 16, 2016 for right lumbar radiculopathy.   



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1987 to January 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued a 20 percent rating for the Veteran's low back disability.  An October 2014 rating decision assigned a temporary 100 percent evaluation for the low back disability effective February 25, 2014 through March 31, 2014 and continued a 20 percent rating from April 1, 2014.  A November 2015 rating decision increased the rating for the Veteran's low back disability to 40 percent effective April 1, 2014.  A February 2016 rating decision assigned a temporary 100 percent evaluation for the low back disability effective March 26, 2015 through April 30, 2015 and continued the 40 percent rating from May 1, 2015.  As the Veteran has not expressed satisfaction with this increased 40 percent rating and it is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The two periods of 100 percent disability for convalescence associated with the Veteran's low back disability will not be addressed further as the Veteran has received the maximum benefit for those periods.

During the course of the appeal, an October 2014 rating decision granted service connection for left lumbar radiculopathy with a 20 percent rating effective May 8, 2012 and service connection for right lumbar radiculopathy with a 10 percent rating effective May 8, 2012.  An April 2017 rating decision continued the 20 percent rating for left lumbar radiculopathy and assigned a 20 percent rating for right lumbar radiculopathy effective December 16, 2016.  The Veteran has not appealed the ratings for his left and right lumbar radiculopathy; however, per Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, when evaluating spine disabilities the Board must provide a separate rating(s) for associated neurologic impairments.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2017).  Thus, these issues have been included on the title page.

The case was previously before the Board in August 2017, when it was remanded for further action.  

The issues of an increased rating for a low back disability and increased ratings for left and right lumbar radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issues on appeal.

Low Back Disability 

In regards to the Veteran's low back disability, additional development is necessary prior to the adjudication of the claim.  In response to the December 2017 supplemental statement of the case (SSOC), the Veteran responded in a January 2018 SSOC Notice Response with a request to "[p]lease find my most recent surgery records at San Juan VAMC, PR."  The December 2017 SSOC notified the Veteran that VA has considered medical treatment records from VAMC San Juan through June 2017.  Therefore, it appears the Veteran may have had an additional back surgery since June 2017.  There is no indication VA attempted to obtain the records following the Veteran's SSOC Notice Response.  Therefore, further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).



Left and Right Lumbar Radiculopathy

The Board finds that additional development is needed prior to adjudication of the Veteran's service-connected left and right lumbar radiculopathy.  Specifically, the record indicates that the Veteran has both service-connected radiculopathy and nonservice-connected diabetic neuropathy.  However, it is unclear whether the symptoms of these disabilities can be separated.  Mittleider v. West, 11 Vet. App. 181 (1998) (holding that separating symptoms of a service-connected disability from those of a nonservice-connected disability is a medical determination).

A VA examiner in October 2014 reported the Veteran had moderate radiculopathy on the left side and no radiculopathy on the right side.  The VA examiner did not provide a response as to the nerve root involved or any other further details as to the Veteran's radiculopathy.  

The Veteran attended a VA examination in February 2016 for an evaluation of his nonservice-connected Type II diabetes mellitus.  The VA examiner noted the Veteran had moderately severe incomplete paralysis of the sciatic nerve on the left side and no paralysis on the right side.  In addition, the examiner noted the Veteran had moderate incomplete paralysis of the femoral nerve on the left side and no paralysis on the right side.

A May 2016 electromyography (EMG) shows evidence of chronic left L5 radiculopathy, mild to moderate sensory polyneuropathy of the lower extremities most likely secondary to the history of insulin dependent type II diabetes mellitus, and there was no evidence of a peripheral nerve entrapment or myopathy.

Following a January 2017 VA examination to evaluate the Veteran's low back disability, the examiner found the Veteran to have moderate radiculopathy on the left side and mild radiculopathy on the right side.  The examiner reported that the L4, L5, S1, S2, and S3 nerve roots (sciatic nerve) are involved.  

As it is unclear from the record as to whether the Veteran's symptoms of his service-connected left and right lumbar radiculopathy can be separated from his symptoms of peripheral neuropathy stemming from his nonservice-connected type II diabetes mellitus and there is an indication that different nerve roots may be involved, an additional VA examination is warranted to determine whether symptoms of the service-connected radiculopathy can be separated from those of nonservice-connected peripheral neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from June 2017 onward.  

Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claims, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  If VA treatment records reflect a worsening of the Veteran's low back disability since the January 2017 VA examination for the Veteran's low back condition, schedule the Veteran for an appropriate VA examination with the appropriate expert to determine the current severity of his service-connected low back disability.  

3.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination with the appropriate expert to determine the severity of his service-connected left and right lumbar radiculopathy.  His electronic claims file must be made available to the examiner for review in connection with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  

After completing all indicated tests and studies, the examiner is to respond to the following:

A)  Provide an opinion as to the current nature and extent of the Veteran's service-connected left and right lumbar radiculopathy.  The examiner must record the severity of the Veteran's left and right lumbar radiculopathy and the nerve roots involved.  

B)  The examiner must, to the extent possible, provide an opinion as to whether the symptoms of the Veteran's service-connected left and right lumbar radiculopathy can be separated from the symptoms of the Veteran's nonservice-connected type II diabetes mellitus, and if so, distinguish the severity of the Veteran's left and right lumbar radiculopathy caused by the Veteran's service-connected low back disability.

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




